                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


CHARLES RICHARD FOERSTER, JR.,

       Plaintiff,

v.                                                     Case No. 8:19-cv-450-T-24CPT

ANDREW M. SAUL, Commissioner
of Social Security,

      Defendant.
 ____  _         ____________           __ /



                      REPORT AND RECOMMENDATION

       This cause is before me on referral for consideration of the Commissioner’s

Unopposed Motion for Entry of Judgment with Remand. (Doc. 15).          By way of his

motion, the Commissioner seeks an Order remanding the case pursuant to sentence

four of 42 U.S.C. § 405(g). In support of this request, the Commissioner asserts: “On

remand, the Commissioner will: (1) re-evaluate the medical opinion evidence from Dr.

Douglas Walsh, Jr.; (2) re-evaluate Plaintiff’s Residual Functional Capacity; and (3) if

necessary, obtain supplemental evidence from a vocational expert to clarify the effect

of the assessed (or reassessed) limitations on Plaintiff’s occupational base.” Id. at 1.

The Commissioner represents that the Plaintiff does not object to the requested

remand. Id.
       Sentence four of section 405(g) provides that “[t]he court shall have power to

enter, upon the pleadings and transcript of the record, a judgment affirming,

modifying, or reversing the decision of the Commissioner . . . with or without

remanding the cause for a rehearing.”       42 U.S.C. § 405(g).       In a sentence four

remand, the appropriate procedure requires the court to enter a final judgment in favor

of the plaintiff. Shalala v. Schaefer, 509 U.S. 292, 296-97 (1993).

       In light of the above, I recommend that the Court enter an Order:

       1.     granting the Commissioner’s motion (Doc. 15);

       2.     reversing and remanding this action for further proceedings before the

Commissioner consistent with the above;

       3.     directing the Clerk of Court to enter Judgment in the Plaintiff’s favor

and to close the case; and

       4.     retaining jurisdiction on the matter of attorney’s fees and costs pending

further motion.


                             Respectfully submitted this 24th day of October 2019.




                                            2
                               NOTICE TO PARTIES

       A party has fourteen (14) days from this date to file written objections to the

Report and Recommendation’s factual findings and legal conclusions. A party’s

failure to file written objections, or to move for an extension of time to do so, waives

that party’s right to challenge on appeal any unobjected-to factual finding(s) or legal

conclusion(s) the District Judge adopts from the Report and Recommendation. See

11th Cir. R. 3-1; 28 U.S.C. § 636(b)(1).


Copies to:
Honorable Susan C. Bucklew, United States District Judge
Counsel of record




                                           3
